MERRITT, Circuit Judge,
concurring.
I concur in the clear and well reasoned opinion prepared by Judge Kennedy.
It may seem strange for a federal court to uphold convictions under a federal statute based on two underlying predicate state offenses for which a defendant has either been acquitted at state trials (the murder of Danny Greene) or for which he could not be separately convicted or punished under state law (conspiracy to murder Danny Greene). But RICO is now unique. The normal rules of construction do not apply to RICO. Although I had earlier believed that normal canons of construction applicable to other criminal statutes should be applied to *1053RICO, see United States v. Sutton, 605 F.2d 260 (1979), reversed en banc, 642 F.2d 1001, 1042 (6th Cir.1980) (Merritt, J., dissenting), the Supreme Court has now made it clear that RICO is to be given the broadest and most expansive possible interpretation in order to carry out Congressional intent aimed at eliminating organized crime. See United States v. Turkette, 452 U.S. 576, 101 S.Ct. 2524, 69 L.Ed.2d 246 (1981) (RICO not limited to infiltration of a legitimate “enterprise”); Russello v. United States, — U.S. —, 104 S.Ct. 296, 78 L.Ed.2d 17 (1983). In Russello, a unanimous Supreme Court has pointed to RICO as the only federal criminal statute which should receive this kind of broad and expansive interpretation:
The legislative history clearly demonstrates that the RICO statute was intended to provide new weapons of unprecedented scope for an assault upon organized crime and its economic roots.... Further, Congress directed, by § 904(a) of Pub.L. 91-452, 84 Stat. 947: “The provisions of this title shall be liberally construed to effectuate its remedial purposes.” So far as we have been made aware, this is the only substantive federal criminal statute that contains such a directive. ...
104 S.Ct. at 302. (emphasis added). Thus, RICO, liberally construed as required by the Supreme Court, can reasonably be interpreted, and therefore should be interpreted, so that a defendant can be convicted even though he has already been acquitted or convicted of the two underlying offenses in state court and even though he could not be convicted or punished for both offenses together under state law.
In view of the Supreme Court’s decisions in Turkette and Russello, I therefore agree with our Court’s expansive construction of RICO in sections II, III, IV and VII.
On the question of the admissibility of Ferritto’s prior testimony in the three state trials, the existence of the “enterprise” element in RICO is not a bar to admissibility, as defendants argue, because the “enterprise” element, in light of the Supreme Court’s holding in Turkette, has become a fiction. It has become synonymous with another element of the offense, namely, the “pattern of racketeering activity,” i.e., the two underlying state offenses. The “enterprise” element now adds nothing to the so-called “pattern” element. The two predicate offenses are the “enterprise.” All that is now required for a RICO offense is the commission of two predicate offenses which the state defines as separately chargeable and separately punishable. No further indicia of “enterprise” is now necessary.